Citation Nr: 1724899	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to service connection for a heart condition, claimed as heart palpitations or arrhythmia, including as due to herbicide agents exposure.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from June 1968 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2016, the case was remanded for further development.   

The RO issued a Supplemental Statement of the Case (SSOC) in March 2017, and the case was returned to the Board for review.


FINDING OF FACT

The record does not show that the Veteran has a current diagnosis of a heart condition.  


CONCLUSION OF LAW

The criteria for service connection for a heart condition are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice in regards to the Veteran's heart condition dated August 2008.  Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  The Veteran was also afforded an adequate VA examination in October 2016 to assess the nature and etiology of any heart disease or condition.  Therefore, the duties to notify and assist have been met.

Service Connection for Heart Condition

In general, service connection may be granted for a disability or injury incurred in service or for a pre-existing disability aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f) (West 2014). Service in Vietnam includes both duty and visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (2016).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  Such diseases include ischemic heart disease, which is defined as including atherosclerotic cardiovascular disease.  Id. 

A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Absent proof of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has asserted two theories of entitlement: either the condition should be service connected based on his exposure to herbicide agents in service, or that the condition should be directly service connected because symptoms developed in service and have persisted up to the present time.  

The Veteran's service in Vietnam during the Vietnam era is established by his service personnel records and has been additionally confirmed by the service department.  Thus, his exposure to herbicide agents in service is presumed.

In the Veteran's October 1973 separation examination, the Veteran reported that he had occasional episodes of heart palpitations.  The examiner noted that the Veteran had sought no treatment for these palpitations and that there were no physical findings of heart disease at the examination.  

A VA myocardial perfusion study in May 2013 revealed normal heart size and left ventricular ejection fraction of 57 percent.  There were also no wall motion abnormalities.  The examining physician assessed no evidence of ischemia by myocardial perfusion scan.

A November 2007 VA sleep study performed in Meridian, Mississippi, noted heart arrhythmias.

An October 2016 VA examination considered the Veteran's reports of shortness of breath, pain or pressure in chest, chronic cough, and palpitations or pounding heart from an October 1973 separation exam.  The examiner noted that the reviewing physician attributed the Veteran's symptoms to allergic condition and noted occasional episodes of left-sided chest pain diagnosed in May 1973 as costochondritis.  The examiner also considered the Veteran's November 2007 VA sleep study noting that that the report showed "a few respiratory events were observed mostly when PT was on his back.  Snoring was observed.  Heart arrhythmias were observed."  However, the Veteran had a normal EKG in September 2007.  The examiner determined that the Veteran's symptoms of dyspnea, cough and shortness of breath were explained by the Veteran's moderate persistent asthma which is not well-controlled and are also consistent with anxiety and other psychological issues/stress hormones.  The examiner found that the left chest wall tenderness to palpation is not indicative of a cardiac condition.  The examiner noted that the examination did not indicate a cardiac condition and that the Veteran's heart palpitations are at least as likely as not causally related to the Veteran's service-connected asthma and/or PTSD (post-traumatic stress disorder).

The Board has considered the Veteran's assertion that he experienced heart palpitations, shortness of breath, pain or pressure in chest, and heart trouble upon discharge from the service and continues to experience shortness of breath, fatigue, weakness, and chest pain, which the Veteran attributes to a heart condition originating from service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the diagnosis and etiology of the Veteran's symptoms, falls outside the realm of common knowledge of a lay person.  Therefore the Veteran's lay statements as to whether he has a current diagnosis of a heart condition are not probative.  

While the Veteran has reported symptoms and attributed these symptoms to a heart condition, the record does not contain evidence that the Veteran has ever been diagnosed or treated for a heart condition.  The VA examiner concluded that the Veteran does not have a current diagnosis of a cardiac condition.  A VA examiner attributed the Veteran's symptoms to the Veteran's well-documented asthma and psychological conditions after reviewing the Veteran's records and performing a physical examination.  Therefore, the first element of service-connection, medical evidence of a current disability, has not been met and the claim must be denied.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that there is a current diagnosis of the claimed heart condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart condition, claimed as heart palpitations or arrhythmia, including as due to herbicide agents exposure, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


